Citation Nr: 1610198	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-14 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for post-operative degenerative arthritis of the lumbar spine prior to July 7, 2014, and higher than 20 percent from July 7, 2014, forward.

2.  Entitlement to a separate compensable rating for right lower extremity radiculopathy prior to September 23, 2014, and a rating higher than 10 percent from September 23, 2014, forward.

3.  Entitlement to a separate compensable rating for left lower extremity radiculopathy prior to September 23, 2014, and a rating higher than 10 percent from September 23, 2014, forward.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in relevant part, granted service connection for post-operative degenerative arthritis of the lumbar spine (lumbar spine disability) and assigned a 10 percent rating effective February 1, 2009.  During the appeal, the file has been transferred to the RO in Jackson, Mississippi.

The Board remanded this matter for additional development in November 2012.  Subsequently, the Agency of Original Jurisdiction (AOJ) issued an October 2014 rating decision granted separate 10 percent ratings each for right lower extremity radiculopathy and left lower extremity radiculopathy effective from September 23, 2014.  As the rating criteria for the Veteran's lumbar spine disability specifically contemplate these separate neurological manifestations as part of his spine condition, they are also on appeal before the Board.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

A July 2015 rating decision increased the assigned rating for the Veteran's lumbar spine disability to 20 percent effective from July 7, 2014.

During the pendency of his appeal, the Veteran also filed a claim for a TDIU.  See July 2014 VA Form 21-526b.  A claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has asserted that his unemployability during the appeal period is due, at least in part, to the lumbar spine disability on appeal, the Board takes jurisdiction of the issue of the Veteran's entitlement to a TDIU.

The appeal has been processed through the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.  The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the Board previously remanded the Veteran's claim for an increased initial rating for his lumbar spine disability in November 2012 in order to obtain a new VA examination to assess the severity of his condition, and to obtain treatment records from the Annapolis Naval Health Clinic for the period from February 2009 through the present.  The Veteran has since undergone two VA examinations for his lumbar spine disability.  However, with respect to the identified treatment records, further action is necessary.

Pursuant to the Board's remand, a letter was sent to the Veteran in August 2013 requesting that he provide authorization for VA to obtain these records on his behalf.  The Veteran did not provide the authorization, and it appears no further action was taken.

The identified records are from the Annapolis Naval Health Clinic, which is a Federal facility.  VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  This is in contrast to VA's duty to only make "reasonable efforts" to obtain records not in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(1).  Therefore, on remand, the AOJ must make the request for the Veteran's records from the Annapolis Naval Health Clinic for the period from February 2009 through the present.  If, and only if, this facility requires a patient authorization, then the AOJ should request one from the Veteran.

The Veteran's claim for a TDIU should also be remanded with his claims for higher ratings for his lumbar spine disability and associated neurological impairments, as evidence relating to these disabilities may also be relevant to assessing his ability to obtain or maintain gainful employment.  

Further, review of the record indicates that the Veteran receives treatment through the Gulf Coast Veterans Health Care System and/or Biloxi VA treatment facility; however, these records have not been obtained.

Finally, the RO denied entitlement to an increased rating for gastroesophageal reflux disease and denied service connection for PTSD and a hiatal hernia in a July 2015 rating decision.  The Veteran filed a notice of disagreement (NOD) with respect to these issues in December 2015.  The AOJ acknowledged the Veteran's NOD in correspondence also dated December 2015; however, a statement of the case (SOC) has not yet been issued in response to this NOD.  Therefore, remand is required for an SOC, particularly in light of the fact that these claims are inextricable intertwined with the TDIU claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Annapolis Naval Health Clinic, to include from Dr. Anne Bowen and Hospital Point, for the period from February 2009 through the present.  All efforts to obtain these records, as well as any negative responses to the request, should be documented in the claims file.  If the Annapolis Naval Health Clinic requires an authorization for release of the records, send the necessary authorization form to the Veteran, and explain that he must complete the form to allow VA to obtain these records.

If the records cannot be obtained, notify the Veteran.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, to include from the Gulf Coast Veterans Health Care System and/or Biloxi VA treatment facility, dated from January 2009 forward.

3.  Make arrangements to obtain the Veteran's treatment records from the following:  Bagram Hospital in Afghanistan, dated from January 2013 to December 2014; Kandahar TMC in Afghanistan, dated in October 2013; Anne Arundel Medical Center; Forrest General Hospital; Hattiesburg Clinic (to include from Drs. Scott Guidry, Craig Thieling, and Gregory Owens); Wesley Behavioral Health Clinic; Dr. Parker; MedPlus Urgent Care Clinic and/or MedPlus Express Care Clinic; Advanced Radiology; Hattiesburg Clinic Cardiology & Cardiothoracic Surgery, to include from Dr. Brain Gibson; and any lumbar spine MRI conducted in September 2014.  

4.  After the above development has been completed, review the claims file and make a determination as to whether current VA examinations are required concerning the claims for entitlement to higher ratings for post-operative degenerative arthritis of the lumbar spine, right lower extremity radiculopathy, and left lower extremity radiculopathy, and entitlement to a TDIU.  If so, schedule the Veteran for appropriate VA examinations.

5.  Send the Veteran and his attorney a Statement of the Case that addresses the issues of entitlement to an increased rating for gastroesophageal reflux disease and service connection for PTSD and a hiatal hernia.  If the Veteran perfects an appeal by timely submitting a substantive appeal (VA Form 9), these matters should be returned to the Board for further appellate review.

6.  Finally, readjudicate the claims of entitlement to an initial rating higher than 10 percent for post-operative degenerative arthritis of the lumbar spine prior to July 7, 2014, and higher than 20 percent from July 7, 2014, forward; entitlement to a separate compensable rating for right lower extremity radiculopathy prior to September 23, 2014, and a rating higher than 10 percent thereafter; entitlement to a separate compensable rating for left lower extremity radiculopathy prior to September 23, 2014, and a rating higher than 10 percent thereafter; and entitlement to a TDIU.  For any claim(s) that continue to be denied or that are not granted to the Veteran's satisfaction, send him and his attorney a Supplemental Statement of the Case and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

